Citation Nr: 0400787	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
chronic left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant apparently had active military service from 
August 1975 until August 1978.  Although the appellant's DD-
214 is not currently contained within the claims folder, the 
service medical records together with other documents of 
record have established the aforementioned active service 
period.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
chronic left ankle sprain and assigned a compensable rating 
of 10 percent for such condition.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's left ankle condition is characterized by 
limitation of motion, trace swelling, and subjective 
complaints of pain.

2.  The appellant is currently receiving a 10 percent 
schedular disability rating for moderate limited motion of 
the ankle.

3.  The appellant does not have ankylosis of the left ankle.

4.  The appellant's left ankle disorder does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for chronic left ankle sprain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.20, 4.40, 4.45, and 4.71a, Diagnostic Code 5271 
(2003).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the appellant's 
left ankle disorder.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

With respect to VA's duty to notify, the August 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
November 2001, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.

The Board additionally notes that the VCAA letter 
specifically addressed service connection for chronic left 
ankle condition and not increased rating.  However, the VCAA 
letter requested information and evidence that would 
similarly be required to substantiate a claim for an 
increased rating.  The Board finds that because the appellant 
was fully informed of the types and sources of evidence 
required to substantiate his claim for an increased rating, 
he was not prejudiced by the VCAA letter's usage of service 
connection rather than increased rating language.  Therefore, 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Board concludes that the VCAA notification 
letter sent to the appellant in November 2001 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 30 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, recent legislation altered the PVA decision and 
permits VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  In the case, 
greater than one year has expired since the June 2002 VCAA 
letter.  Therefore, the claimant was notified properly of his 
statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the service personnel and medical 
records of the appellant from the National Personnel Records 
Center (NPRC).  The record also includes VA medical records 
and lay statements.  Furthermore, the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  Therefore, the Board finds that the 
duty to assist has been satisfied, as there are no 
outstanding records identified by the appellant not already 
in VA's possession.

The final consideration with respect to the VCAA, is VA's 
duty to provide an examination to the appellant.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was afforded several recent VA 
examinations.  Therefore, further examination is not needed 
because there is sufficient medical evidence of record for 
the Board to base its decision.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Entitlement to a Higher Rating for Chronic Left Ankle 
Sprain

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  Since the appellant 
appealed the initial rating assigned for his chronic left 
ankle disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, as 10 percent disabled.  The 
appellant's service-connected injury, that of residuals of a 
chronic left ankle sprain, does not have a specific 
diagnostic code.  When an appellant is diagnosed with an 
unlisted condition, it must be rated under a closely related 
disease or injury where the affected functions, anatomical 
location, and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).  In this case, residuals of chronic 
sprain of the appellant's left ankle are rated according to 
limitation of ankle motion under Diagnostic Code 5271.  The 
Board will consider whether an increased rating can be 
granted under Diagnostic Code 5271 or any other potentially 
applicable diagnostic code.

The assigned 10 percent disability rating under Diagnostic 
Code 5271 requires moderate limited motion of the ankle.  The 
maximum evaluation available under Diagnostic Code 5271 is 20 
percent, and it requires marked limited motion of the ankle.

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  During the appellant's most recent VA 
examination in March 2003, range of motion for the left ankle 
was dorsiflexion to 18 degrees and plantar flexion to 40 
degrees.  Therefore, the medical evidence clearly shows that 
the appellant has, at most, very slight limitation of motion 
of the left ankle with dorsiflexion and plantar flexion.  

Overall, the medical evidence shows that the appellant has 
only 2 degrees of limitation on dorsiflexion and 5 degrees of 
limitation on plantar flexion.  Therefore, the appellant has, 
at most, only moderate limitation of motion of the left 
ankle, which does not meet the schedular criteria for a 20 
percent evaluation.  However, the medical evidence must also 
be reviewed for purposes of addressing any additional 
functional limitation that may occur with pain on use or 
during flare-ups.  The objective medical evidence shows that 
there are no skin or vascular changes to the appellant's left 
ankle, no weakness, no instability, no soft tissue 
abnormalities, no x-ray abnormalities, and that the appellant 
has a "normal left foot and ankle".  The medical evidence 
does, however, support a finding that the appellant has trace 
swelling.  Although, this finding alone is an insufficient 
basis to conclude that the appellant experiences anything 
more than slight functional loss, which is adequately 
compensated for by the current 10 percent evaluation.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  As 
previously discussed, there exists no medical evidence to 
support a finding that the appellant has ankylosis or a 
deformity.  Therefore, none of these diagnostic codes 
provides a basis for an increased rating.

A 30 percent disability rating may be assigned under 
Diagnostic Code 5270 for ankylosis of the ankle with plantar 
flexion between 30 and 40 degrees or dorsiflexion between 
zero and 10 degrees.  However, as previously discussed there 
is no medical evidence of ankylosis of the appellant's left 
ankle.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  Since 
the appellant has only slight limited motion of the left 
ankle, he does not have ankylosis.  Without ankylosis of the 
left ankle, the criteria for an increased disability rating 
under Diagnostic Code 5270 have not been met.

In evaluating the appellant's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The 2003 VA examiner stated that the appellant had no 
difficulty elevating his toes, no skin or vascular changes, 
no soft tissue abnormalities, and no x-ray abnormalities.  
The examiner also stated that the appellant had no weakness 
or instability, and that there was no objective medical 
evidence to support the appellant's subjective complaints of 
pain.  Furthermore, the appellant even conceded that, 
although he has some pain, he does not place any restrictions 
on his activities and he does not use crutches or any other 
supportive or corrective devices.  Therefore, the Board finds 
that the current 10 percent disability rating adequately 
compensates the veteran for his limitation of motion, pain, 
and functional loss.  

The maximum disability rating available under Diagnostic Code 
5271 is 20 percent, and the medical evidence shows that the 
appellant has only moderate limited range of motion of the 
left ankle so a higher rating cannot be assigned under this 
code.  As discussed above, Diagnostic Code 5270 does not 
apply in this case.  Accordingly, the preponderance of the 
evidence is against assignment of an increased disability 
rating for the appellant's service-connected left ankle 
condition.  The regulations establish disability ratings that 
are intended to compensate the appellant for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  The appellant has 
symptomatology indicative of trace swelling and slightly 
limited range of motion.  Although the Board sympathizes with 
the appellant's difficulties due to his left ankle disorder, 
the Board is constrained to abide by VA regulations.  The 
Secretary has determined that the maximum disability rating 
for marked limitation of motion of the ankle is 20 percent, 
and this evaluation encompasses a level of compensation for 
persistent symptoms due to this disorder, any functional loss 
that would result from this disorder, and for any impairment 
in earning capacity due to these symptoms and functional 
loss.  Without ankylosis of the ankle or a marked limited 
range of motion, he simply is not entitled to a schedular 
disability rating higher than 10 percent.  The appellant does 
not meet these criteria, and there is no reasonable doubt on 
this matter that could be resolved in his favor.  The Board 
has considered all other potentially applicable diagnostic 
codes, as discussed above.




III.  Extraschedular Evaluation for Chronic Left Ankle Sprain

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2003) for the 
appellant's left ankle disorder has been raised by his 
statements.  He maintains that he is employed in a position 
that requires a certain amount of standing and walking, and 
that his service-connected left ankle disorder interferes 
with his ability to perform these tasks.  Furthermore, as 
discussed above, the appellant is receiving the 10 percent 
schedular evaluation under Diagnostic Code 5271 for moderate 
limited range of motion, yet he asserts that he is entitled 
to an increased rating.  A claim of entitlement to an 
extraschedular evaluation is implicit in his claim for an 
increase in such a circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has expressly considered whether an 
extraschedular rating is appropriate for the appellant's left 
ankle condition.  Furthermore, the question of an 
extraschedular rating is a component of the appellant's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  While the Board does not have the authority to 
grant an extraschedular evaluation in the first instance, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

The schedular evaluations for ankle disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for an ankle disorder where specific 
objective criteria are met, such as ankylosis.  The appellant 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  
There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms consist 
of slight limitation of motion and trace swelling, and it is 
exactly these symptoms for which he is being compensated.  In 
other words, he does not have any symptoms from his left 
ankle disorder that are unusual or are different from those 
contemplated by the schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to an initial disability rating higher than 10 
percent for chronic left ankle sprain is denied.



	                        
____________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



